Citation Nr: 1546353	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating prior to October 26, 2012 and a rating in excess of 10 percent from October 26, 2012 for right hip disability manifested by limitation of extension.

2.  Entitlement to a compensable rating prior to October 26, 2012, and a rating in excess of 10 percent from October 26, 2012, for left hip disability manifested by limitation of extension.

3.  What are the proper ratings to be assigned for limitation of motion of the right knee, characterized as degenerative arthritis prior to February 21, 2013, and post-prosthetic replacement thereafter?

4.  What are the proper ratings to be assigned for limitation of motion of the left knee, characterized as degenerative arthritis prior to October 14, 2014, and post-prosthetic replacement thereafter?

5.  Entitlement to a rating in excess of 10 percent for right knee laxity of the medial collateral ligament.

6.  Entitlement to a rating in excess of 10 percent for left knee laxity of the medial collateral ligament.

7.  Entitlement to an earlier effective date for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1978 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2014 rating decisions of the Los Angeles Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Travel Board hearing in May 2011.  He did not report for this hearing and did not request it to be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This case was before the Board in October 2011 when it was remanded for additional development.

In an October 2014 rating action, service connection was established for right and left hip limitation of abduction under Diagnostic Code 5253.  In a July 2015 rating action, service connection was established for right and left hip limitation of flexion under Diagnostic Code 5252.  As the Veteran did not submit a timely notice of disagreement with the initial ratings or the effective dates assigned for these disabilities, these claims are not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA (VA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.

The issues of entitlement to increased ratings for service-connected hip disabilities are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 26, 2012, the objective evidence of record does not show limitation of extension of either hip to 5 degrees.

2.  For the period beginning October 26, 2012, extension of both hips has been limited to 5 degrees; the hips have not been ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to October 26, 2012, and a rating in excess of 10 percent beginning October 26, 2012, for right hip disability manifested by limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5251 (2015).

2.  The criteria for a compensable rating prior to October 26, 2012, and a rating in excess of 10 percent beginning October 26, 2012, for left hip disability manifested by limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5251 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For the issues decided herein, letters satisfying the notice requirements were sent to the Veteran in December 2005 and June 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See October 2014 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  There has been substantial compliance with the Board's October 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination, most recently in 2014.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2014 VA examination is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his hip disabilities affect his ability to function, and provides all the necessary information in order to properly consider the claim.  To this extent, there has been substantial compliance with the Board's 2011 remand directive.  See D'Aries, supra.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Increased Ratings for Hip Disabilities Manifested by Limitation of Extension

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5251 provides the rating criteria for limitation of extension of the thigh.  Where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Disorders of the hip may also be rated under limitation of flexion (Diagnostic Code 5252), limitation of abduction (Diagnostic Code 5253) and ankylosis (Diagnostic Code 5250), as appropriate.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, a March 2003 rating decision awarded service connection for right and left hip disabilities secondary to service-connected right and left knee disabilities.  The RO assigned noncompensable ratings, effective January 14, 2002, based on November 2002 VA examination findings of full range of motion in both hips.

The claim for increased ratings for consideration herein was received in February 2005. 

VA treatment records dated from 2006 to 2007 note that the Veteran was seen for various complaints, to include hip pain.  No range of motion findings were reported.

The Veteran failed to report for VA examinations scheduled for 2006, 2007 and 2011.

An October 26, 2012 VA examination report notes the Veteran's history of bilateral hip strain, which was worse with standing and walking for extended periods of time.  On examination, there was no pain on palpation.  Extension of both hips was measured at 5 degrees, with pain beginning at 5 degrees.  Range of motion was the same with repetitive testing.  Strength was 5/5 bilaterally on extension.  X-ray studies did not show arthritis or any other abnormalities.

A May 2014 VA Hip and Thigh Disability Benefits Questionnaire (DBQ) report notes that the Veteran's claims file was reviewed and he was examined.  On examination, there was no pain on palpation.  Extension of both hips was measured at 5 degrees, with pain beginning at 5 degrees.  Range of motion was the same with repetitive testing.  Strength was 5/5 bilaterally on extension.  X-ray studies revealed mild joint space narrowing.

For the period prior to October 26, 2012, there is no evidence that extension was limited to 5 degrees in either hip.  Notably, the Veteran failed to report for several VA examinations during this period, thus, evaluations are limited to the evidence of record, and that evidence does not support a higher rating.  Therefore, compensable ratings are not warranted for the period prior to October 26, 2012.

For the period beginning October 26, 2012, extension has been limited to 5 degrees in each hip.  The current 10 percent ratings are the maximum ratings available under Diagnostic Code 5251.  Thus, Diagnostic Code 5251 cannot serve as the basis for a higher rating for either the right or left hip disability at any time during this period of the appeal.  Additionally, the medical evidence does not demonstrate any ankylosis (Diagnostic Code 5250).  Therefore, this diagnostic code is inapplicable in this case.  

For the period prior to October 26, 2012, the evidence does not support a separate rating for functional loss. Although the Veteran has reported hip pain, pain is considered in the current staged ratings.  See 38 C.F.R. § 4.59; Mitchell, supra.  There is no evidence to support additional functional loss during flare-ups, or based on incoordination, weakness, or fatigability. See 38 C.F.R. §§ 4.40, 4.45.

As for the period beginning on October 26, 2012, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, no separate rating is warranted for this period either.

 (Again, while separate ratings for limitation of flexion and abduction have been assigned, higher ratings for these disabilities have not been appealed by the Veteran and are therefore not for consideration at this time.)

Therefore, the evidence does not show that the Veteran is entitled to compensable ratings prior to October 26, 2012 and ratings in excess of 10 percent from October 26, 2012 for right and left hip disabilities.


	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating prior to October 26, 2012 and a rating in excess of 10 percent from October 26, 2012 for right hip disability manifested by limitation of extension is denied.

A compensable rating prior to October 26, 2012 and a rating in excess of 10 percent from October 26, 2012 for left hip disability manifested by limitation of extension is denied.


REMAND

Laxity and Limitation of Motion of Both Knees

In October 2011, the Board, in pertinent part, remanded the issues of entitlement to increased ratings for laxity of both knees.  The Board instructed the agency of original jurisdiction (AOJ), in pertinent part, to obtain a medical opinion as to the severity of these disabilities.  Thereafter, if the benefits sought remained denied, the AOJ was to issue a Supplemental Statement of the Case (SSOC).

Review of the claims file shows that the Veteran underwent a VA examinations in 2012 and 2014.  No SSOC was promulgated with regard to the issues of entitlement to increased ratings for laxity of both knees.  Because the VA examination reports are pertinent to the issues of entitlement to increased ratings for laxity of both knees, and no waiver has been submitted, these examinations must be reviewed by the AOJ, and an SSOC furnished if the appeal remains denied.  38 C.F.R.  §§ 19.31(b)(1).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the most recent VA examination to determine the degree of severity of the Veteran's service-connected knee disabilities was in May 2014.  Thereafter, the Veteran underwent a left knee replacement in October 2014.  In August 2015, the Veteran essentially stated that these disabilities had gotten worse.  See August 2015 VA outpatient treatment record.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of these bilateral knee disabilities.  Prior to scheduling the examination, all outstanding treatment records pertinent to these issues should be associated with the claims file.

Thereafter, the AOJ should readjudicate the claims.  In this regard, for the appropriate portion of the appeal period, the RO should consider that the VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).  The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  VA's General Counsel  further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

Moreover, the U.S. Court of Appeals for Veterans claims has asserted that the appropriate diagnostic code for evaluating service-connected knee disabilities after  total knee replacements is DC 5055, but that this provision does not apply to partial knee replacements, which are to be evaluated by analogy to the appropriate Diagnostic Codes. Hudgens v. Gibson, 26 Vet.App. 558 (2014).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Earlier Effective Date for TDIU

Finally, the Board finds that the Veteran's claim for an earlier effective date for the grant of a TDIU is inextricably intertwined with the increased ratings claims being remanded because adjudication of these claims may affect the merits and outcome of the claim for an earlier effective date for TDIU.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of his knee disabilities.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  A complete rationale should be given for all opinions and conclusions expressed.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.
 
4.  Readjudicate the Veteran's increased rating and earlier effective date claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


